19-11527-tmd Doc#27-2 Filed 11/15/19 Entered 11/15/19 16:06:15 Index of Exhibits Pg
                                     1 of 2



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                     AUSTIN DIVISION

 In re:                                                  §    Chapter 11
                                                         §
 900 Cesar Chavez, LLC,                                  §    Case No. 19-11527-tmd
                                                         §
 905 Cesar Chavez, LLC,                                  §    Case No. 19-11528-tmd
                                                         §
 5th and Red River, LLC,                                 §    Case No. 19-11529-tmd
                                                         §
 7400 South Congress, LLC,                               §    Case No. 19-11530-tmd
                                                         §
                     Debtors.                            §    (Jointly Administered Under
                                                         §    Case No. 19-11527-tmd)

                         INDEX OF EXHIBITS
  IN CONNECTION WITH MOTION OF ATX LENDER 5, LLC FOR RELIEF FROM
 THE AUTOMATIC STAY FOR CAUSE UNDER 11 U.S.C. § 362(d)(1) WITH RESPECT
        TO NON-RESIDENTIAL REAL PROPERTY [WITH WAIVER OF
         30-DAY HEARING REQUIREMENT UNDER 11 U.S.C. § 362(e)]

                                               DESCRIPTION                                      PAGE
          Exhibits
             1        $22,932,250 Promissory Note, dated September 21, 2018, in favor
                                                                                                 3, 13
                      of U.S. Real Estate Credit Holdings III-A, LP (“Original Lender”)
                      Loan Agreement, dated September 21, 2018, between the Original
             2                                                                                 3, 5, 12
                      Lender and the Debtors
                      Borrower’s Statement, dated September 21, 2018, between the
             3                                                                                     3
                      Original Lender and the Debtors
                      Deed of Trust, Security Agreement, and Financing Statement, dated
             4                                                                                     4
                      September 21, 2018, in favor of the Original Lender
                      Assignment of Leases and Rents, dated September 21, 2018, in
             5                                                                                     4
                      favor of the Original Lender
                      Assignment and Assumption of Loan Interest, dated December 13,
             6        2018 between the Original Lender and U.S. Real Estate Credit                4-5
                      Holdings III, LP (“Original Lender Affiliate”)
                      Allonge, dated September 24, 2019, in favor of Original Lender
             7                                                                                     5
                      Affiliate
                      Assignment of Deed of Trust, Security Agreement and Financing
             8        Statement, dated December 13, 2018, between Original Lender and              5
                      Original Lender Affiliate
                      Assignment of Assignment of Leases and Rents, dated December
             9                                                                                     5
                      13, 2018, between Original Lender and Original Lender Affiliate
                      Declaration of John A. Kiltz in Support of Motion of ATX Lender 5,
                      LLC for Relief from the Automatic Stay for Cause Under 11 U.S.C.
            10        § 362(d)(1) With Respect to Non-Residential Real Property [With      5, 6, 7, 8, 12, 13
                      Waiver of 30-Day Hearing Requirement Under 11 U.S.C. § 362(e)]
                      dated November 15, 2019
19-11527-tmd Doc#27-2 Filed 11/15/19 Entered 11/15/19 16:06:15 Index of Exhibits Pg
                                     2 of 2


                                         DESCRIPTION                               PAGE
       Exhibits
         11       September 23, 2019 email from Mr. Nate Paul                       6
                  Loan Purchase and Sale Agreement, dated September 20, 2019,
         12       between the Original Lender Affiliate and ATX Lender 5, LLC       6
                  (“ATX”)
                  Assignment and Assumption Agreement, dated September 24, 2019,
         13                                                                         6
                  between the Original Lender Affiliate and ATX
         14       Allonge, dated September 21, 2018, in favor of ATX                6
                  Assignment of Mortgage/Deed of Trust and Assignment of Leases
         15       and Rents, dated September 24, 2019, between Original Lender      6
                  Affiliate and ATX
                  Notice of Substitute Trustee’s Sale on November 5, 2019, dated
         16                                                                        7, 15
                  October 10, 2019
                  Order Denying Temporary Restraining Order, dated November 1,
                  2019, in the case styled 900 Cesar Chavez, LLC, 905 Cesar
         17                                                                         7
                  Chavez, LLC, 5th and Red River, LLC, and 7400 South Congress,
                  LLC v. ATX Lender 5, LLC, Cause No. D-1-GN-19-007562
                  Chapter 11 Petitions for 900 Cesar Chavez, LLC, 905 Cesar
         18       Chavez, LLC, 5th and Red River, LLC, and 7400 South Congress      14
                  dated November 4, 2019




                                                  -2-
